Title: To Thomas Jefferson from Robert Smith, 10 September 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Balt. Sep. 10. 1803
          
          Your favor of the 23d Ult informed me that the disposition manifested by the French Government had rendered it necessary that we have a public armed ship ready to sail on the 31st. Oct to carry the ratification and if possible the Stock to France and at the same time suggesting the expediency of employing the last of the small vessels in this service. At the time of my receiving these instructions it was impossible to have so employed any of the small vessels as the last of them was then under sailing orders and has actually sailed some time since. I therefore concluded that nothing remained for me but to have one of the small frigates in readiness. I have issued my orders accordingly. In truth there is but little to be done to prepare her for sea. It was my intention not to give her a full complement of men. As to the danger of her being lost I consider that as nothing. So good a Sailer as she is and so well Officered will be perfectly safe. Besides the very apprehension of this danger ought to be to us a caution against employing a common Merchant Vessel as the Non arrival of the ratification of the Treaty might subject us to some difficulties. It appears to me that we ought either to send a frigate or freight or Merchant Vessel in the usual way without undertaking to commission her or to give her any kind of military Character. And the latter would unquestionably be much the Cheapest. But there would not be as much dispatch nor as much Certainty. To Commission such a Vessel would be attended with great additional expence and with many embarrassments. It would not be entirely free of Constitutional Objections. But the sending of a frigate I consider important with respect to the gun Carriages and to the disposition it might produce in the Emperor to receive them. The employing of a Merchant Vessel with or without a Commission would be much cheaper than the sending of a frigate. But if such a Vessel is to be used, I would advise that she go without a Commission. Until I had received your favor of the 23d. Ult I had imagined that this mode of Conveyance would be adopted. The same Merchant Vessel could also take the gun Carriages. Not being possessed of your ideas I am incapable of judging whether a frigate or a Merchant Vessel ought to be employed. But if an armed vessel is necessary, it is my decided Opinion that a frigate ought to be sent. You will be so Obliging as to inform me in your next favor whether I shall have prepared for this business a frigate or a Merchantman. 
          I am in correspondence with Genl Dearborn respecting the gun Carriages and every thing is, I believe, in good train. 
          I am very sorry to learn that the Yellow fever is actually at Alexandria and that the City & Geo. Town are both very sickly. Genl Dearborn and his family are much indisposed.
          Be pleased to accept my most affectionate regards
          
            
              Rt Smith
            
          
          
            NB. I have not yet ordered any Officers to the frigate, & will wait for your further instructions
          
        